Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 1 of 12 PageID: 8




                  EXHIBIT A
            Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 2 of 12 PageID: 9




                                                           SUMMONS

  Attomey(s) Law Office of Alexander Schachtel
                                                                                    Superior Court of
  Office Address 648 Newark Avenue
  Town, State, Zip Code Jersey City, NJ 07306                                         New Jersey
                                                                                    Ocean          Rounty
  Telephone Number _                                                                Law               Division
  Attorney(s) for Plaintiff                                                 Docket No: OCN-L-2468-20
 EZRA ROMANOV


            Plaintiff(s)
                                                                                     CIVIL ACTION
      `'S            -                                                                 SUMMONS
: ~MICROSOFT CORP,E~
            Defendant(s)

 From The State of New Jersey To The Defendant(s) Named Above:

       The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
 to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attomey must file a written
 answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
 from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
 clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
 http://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
 written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
 P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
 Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
 it is filed. You must also send a copy of your answer or motion to plaintiff s attomey whose name and address appear above,
 or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
 answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
 defense.

      If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
 the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
 money, wages or property to pay all or part of the judgment.

      If you cannot afford an attomey, you may call the Legal Services office in the county where you live or the Legal
 Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
 not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
 A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
 Division Management Office in the county listed above and online at
 htt2://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.
                                                                   /s/Mfchelle Smith
                                                                           Clerk of the Superior Court


 DATED: 12/09/2020

 Name of Defendant to Be Served: Microsoft

 Address of Defendant to Be Served: One Microsoft Way, Redmond, Washington 98052



 Revised 11/17/2014, CN 10792-English (Appendix XII-A)
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 3 of 12 PageID: 10
      OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 1 of 9 Trans ID: LCV20201882492




Alexander Schachtel, Esq. (ID # 128062015)
Law Office of Alexander Schachtel, LLC
648 Newark Avenue, 2°d Floor
Jersey City, New Jersey 07306
Attorney for Defendants
(p)201-925-0660
(e) xschachtel@gmail.com


 EZRA ROMANOV,                                          SUPERIOR COURT OF NEW JERSEY
                                                        LAW DIVISION: OCEAN COUNTY
  Plaintiff,                                            DOCKET NO.: OCN-L-2468-20

                                                        Civil Action
      V.
                                                        COMPLAINT
 MICROSOFT CORP, JOHN DOE 1-10 AND
 RICHARD ROE 1-10,

 Defendants.



                                            COMPLAINT

        The above-named Plaintiff, Ezra Romanov ("Plaintiff' or "Romanov"), by and through

their counsel, the Law Office of Alexander Schachtel, LLC, hereby say by way of Complaint

against Defendants Microsoft Corp. ("Microsoft,") and John Doe 1-10 and Richard Roe 1-10,

designations for as yet unidentified individual Defendants, as follows:

                               FACTS COMMON TO ALL COUNTS

               1. Plaintiff is a natural person residing at 1 N. Main Street, New Egypt, NJ 08533.

               2. Defendant Microsoft is a multinational corporation with headquarters at One

Microsoft Way. Redmond, Washington 98052.

               3. Defendants John Doe 1-10 and Richard Roe 1-10 are individuals whose full

identities are unknown to the Plaintiff at this time. From approximately 2013 to present, Plaintiff

has been a prominent cominunity
  Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 4 of 12 PageID: 11
      OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 2 of 9 Trans ID: LCV20201882492




leader in the "Halo" gaming community wherein he organizes popular on and offline events and

community groups for fans of the game to congregate and share their opinions, strategies, and

generally to socialize and foster a sense of camaraderie.

           4. "Halo" is a video game series that is available on Defendant Microsoft's gaming

consoles (the Xbox) and through Microsoft's live-internet gaming network ("Xbox Live")

           5. Beginning several years ago and continuing intermittently since that time,

Plaintiff has been the victim of coordinated and repeated acts of cyber-stalking and severe mental

and emotional harassment and abuse which began on Defendant's Xbox Live servers and

eventually spread over to other on and offline forums and platforms.

           6. Plaintiff and the organizations and groups he chairs and supports have been

specifically targeted by these cyber stalkers who have defamed the Plaintiff on numerous false

counts and engaged in a variety of other obscene and disturbing acts, motivated solely by animus

towards the Plaintiff, causing substantial damage to Plaintiff's personal and professional

reputation on and off-line.

           7. Plaintiff has further suffered extreme emotional and psychological distress caused

By the aforementioned cyber stalking and harassment and further by unsubstantiated accusations

that Plaintiff was involved in illicit and lewd behavior.

           8. The cyber harassment and stalking have transcended the "online forum" on

several occasions including at one point where an online detractor of the Plaintiff somehow

obtained Plaintiff s home address and called in a bomb threat to Plaintiff's residence leading to a

"Swat Team" being called thereto.

                Further, Plaintiff has been recipient of "hate mail" and other disturbing letters
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 5 of 12 PageID: 12
      OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 3 of 9 Trans ID: LCV20201882492




and packages sent to his primary residence, causing him to become so concerned for his safety

that he has been forced to change his address.

           10. Plaintiff has reported these troubling patterns of speech and conduct to

Defendant Microsoft on many occasions.

           11. Microsoft is, pursuant to its own "terms of service" responsible for much of the

conduct which occurs on//through its Xbox Live gaming platform which also serves as a hub for

related online gaming communities and groups.

           12. Microsoft is in a unique position to prevent further cyber stalking and

harassment of the Plaintiff as it has the ability to "ban" or "censor' the accounts of users which

have targeted the Plaintiff.

           13. Microsoft's customer support staff has repeatedly advised that it would

investigate or take some action to address the Plaintiffs grievances but to date no action has

been taken.

           14. Plaintiff has provided a litany of documentary evidence including recorded

written statements and other obscene audio/visual evidence which was transmitted to him on and

through Defendant's online gaming service.

           15. However, again to date Microsoft has done nothing to address Plaintiff's

concerns and has negligently allowed this disturbing pattern of severe abuse against the Plaintiff

to continue unabated.

           16. Microsoft has in fact even refused to cooperate with police inquiries by

withholding the names and contact information of individuals involved in the gang-stalking and

harassment of the Plaintiff on and off-line.

           17. In addition to his role as a leader in the online gaming community, Plaintiff is
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 6 of 12 PageID: 13
     OCIV-L-002468-20 10/21/2020 11:40:00 AM Pg 4 of 9 Trans ID: LCV20201882492




an artistic professional who has recorded and published original musical works.

            18. Plaintiffs' personal and professional reputation have been severely damaged by

the cyber stalking and harassment and he has been denied opportunities for self-promotion and

other career advancement based on baseless online threats and disturbing and lewd audiovisual

material which has been published about him online by these cyber-stalkers.

                                       COUNT ONE
                                   BREACFI OF CONTRACT

            19. Plaintiff repeats and reiterates the factual allegations set forth above as if fully

set forth herein.

            20. Plaintiff is and has been a paying user of Defendant Microsoft "Xbox Live"

online gaming platform at all relevant times herein.

            21. Defendant's platform includes a"user agreement" and "terms of service" which

represent, among other things, that Defendant has adopted and implemented policies to protect

users of Xbox Live from online hate speech, harassment, and other offensive conduct.

            22. Plaintiff assented to the Defendant's terms of service as a paying subscriber of

the service/platform.

            23. Defendant has breached its own terms of service by failing to enforce its clearly

stated policies.

            24. Specifically, Defendant represents that users of its service are prohibited from the

following conduct, [users shall not "Defame, abuse, harass, stalk, threaten or otherwise violate

the legal rights (such as rights of privacy and publicity) of others; Publish, post, upload,

distribute or disseminate any inappropriate, profane, defamatory, infringing, obscene, indecent or

unlawful topic, name, material or information; Publish, post, upload, distribute or disseminate

any topic, name, material or information, etc."
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 7 of 12 PageID: 14
      OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 5 of 9 Trans ID: LCV20201882492




            25. Defendant has failed to enforce its own clearly stated terms of service with

respect to the individuals who have targeted the Plaintiff. Moreover, Plaintiff has repeatedly

complained and reported these ongoing terms of service violations to Defendant which has failed

and refused to take any adverse action against the offending parties.

            26. As a result of the Defendant's contractual breach, Plaintiff has sustained

damages and has been caused to endure several anguish and suffering.

        WIIEIZEFORE, Plaintiff demands judgment against Defendant of the First Count of the

Complaint, by way of the following relief:

        A. Compensatory, economic, and consequential damages.

        B. Costs of suit.

        C. Attorney's fees.

        D. Punitive Damages.

        E. Any other relief which the Court may deem proper.

                                      SECOND COUNT
                     Intentional/Negligent Infliction of Emotional Distress

            27. Plaintiff repeats and reiterates the factual allegations set forth above as if fully

set forth herein.

            28. Defendant Microsoft has been advised on countless occasions of egregious acts \

of verbal and other bizarre on/offline harassment against Plaintiff that has been perpetrated by

users of the Xbox Live Platforms/Service.

            29. At one point the Plaintiff's cyber stalkers managed to obtain his personal address

and contact information which upon information and belief was shared with them by the

Defendant or an employee/representative of the Defendant Microsoft. .

            30. The sharing of Plaintiff's personal contact infonnation led to a false bomb threat
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 8 of 12 PageID: 15
     OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 6 of 9 Trans ID: LCV20201882492




called into his home and other disturbing hate mail and threats to be sent to Plaintiff's residence.

            31. Defendant Microsoft Corp is liable to the Plaintiff as a joint tortfeasor in these

acts of abuse and cyber stalking and harassment as it has failed to protect and safeguard the

Plaintiff's personal information and further failed to reasonably intervene to protect the

Plaintiff's information.

        WIiEREFORE, Plaintiff demands judgment against Defendant of the Second Count of

the Complaint, by way of the following relief:

        A. Compensatory, economic, and consequential damages.

        B. Costs of suit.

        C. Attorney's fees.

        D. Punitive Damages.

        E. Any other relief which the Court may deem proper.

                                          TFIIRD COLTNT
                                         General Negligence

            32. Plaintiff repeats and reiterates the factual allegations set forth above as if fully

set forth herein.

           33. Defendant Microsoft Corp. is the operator of the Xbox Live Online gaming

system and related virtual platforms and communities.

           34. As the operator of this digital platform, Defendant Microsoft owes a general duty

of care to implement reasonable precautions to protect the safety of users of its

gaming service and their personal data.

           35. This duty of care includes but is not limited to adopting reasonable safeguards to

protect users' data privacy and also to protect users from extreme verbal abuse/harassment and

from being subject to receipt of lewd and obscene images and materials.
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 9 of 12 PageID: 16
      OCIV-L-002468-20 10/21/2020 11:40:00 AM Pg 7 of 9 Trans ID: LCV20201882492




            36. Defendant Microsoft Corp. has breached its duty of care with respect to Plaintiff

as it has negligently allowed his personal information to fall into the hands of malicious actors

who have used such information to harass the Plaintiff and cause suffering in both on/offline

forums including but not limited to Xbox Live.

           37. Defendant has further negligently failed to protect Plaintiff from severe

harassment and emotional abuse through its gaming servers and has allowed the transmittal of

lewd and obscene audiovisual materials to the Plaintiff through its platforms.

           38. Defendant's negligence is particularly egregious in light of the Plaintiff's

repeated complaints and requests for intervention which included at one point the Plaintiff being

caused to retain private counsel to correspond with Defendant's legal department and Plaintiff

being caused to initiate police investigations to ascertain the identity of his online detractors,

with which Defendant refused to cooperate.

       WHEREFORE, Plaintiff demands judgment against Defendant of the Third Count of the

Complaint, by way of the following relief

       A. Compensatory, economic, and consequential damages.

       B. Costs of suit.

       C. Attorney's fees.

       D. Punitive Damages.

       E. Any other relief which the Court may deem proper.

                                                                        Alexander Schachtel, Esq.
                                                                         Attorney foY Plaintiff

DATE:10/14/2020                                                          By: /s/Alexander Schachtel
                                                                          Alexander Schachtel, Esq.
  Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 10 of 12 PageID: 17
      OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 8 of 9 Trans ID: LCV20201882492




                                         JURY DEMAND

       Defendants hereby demands a jury trial as to all issues so triable.


                                                                       Alexander Schachtel, Esq.
                                                                        Attorney for Plaintiff

DATE:10/14/2020                                                        By: /s/Alexander Schachtel
                                                                        Alexander Schachtel, Esq.



                            DESIGNATION OF TRIAL COUNSEL

       Pursuant to Rule 4:25-4, notice is hereby provided that Alexander Schachtel, Esq, is

designated as trial counsel in this matter.



                                                                      Alexander Schachtel, Esq.
                                                                       Attorney for Plaintiff

DATE:10/14/2020                                                        By: /s/Alexander Schachtel
                                                                        Alexander Schachtel, Esq.

                          CEItTIFICATION PURSUANT TO R. 4:5-1

       I hereby certify that, except as set forth below, the matter in controversy is not the subject

of any other pending or contemplated Court action or arbitration, nor am I presently aware of any

other party who should be joined in this action, subject to the information revealed through

discovery.

       I certify that confidential personal identifiers have been redacted from documents now

submitted to the Court and will be redacted from all documents submitted in the future in

accordance with Rule 1:38-7(b).

                                                                      Alexander Schachtel, Esq.
                                                                       Attorney for Plaintiff
 Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 11 of 12 PageID: 18
    OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 9 of 9 Trans ID: LCV20201882492




DATE:10/14/2020                                           By: /s/Alexander Schachtel
                                                           Alexander Schachtel, Esq.
   Case 3:21-cv-03564 Document 1-1 Filed 02/26/21 Page 12 of 12 PageID: 19
        OCN-L-002468-20 10/21/2020 11:40:00 AM Pg 1 of 1 Trans ID: LCV20201882492




                        Civil Case Information Statement
 Case Details: OCEAN. ~ Civil Part Docket# L-002468-20

Case Caption: ROMANOV EZRA VS MICROSOFT CORP                      Case Type: TORT-OTHER
Case Initiation Date: 10/21/2020                                  Document Type: Complaint with Jury Demand
Attorney Name: ALEXANDER N SCHACHTEL                              Jury Demand: YES - 6 JURORS
Firm Name: ALEXANDER SCHACHTEL                                   Is this a professional malpractice case? NO
Address: 648 NEWARK AVE                                          Related cases pending: NO
JERSEY CITY NJ 07306                                             If yes, list docket numbers:
Phone:2019250660                                                 Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Romanov, Ezra                         transaction or occurrence)? YES
Name of Defendant's Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: Ezra Romanov? NO



         _--                _                                                                                 ..~ _.__r.,._..
      THE II~TFOR1VfATION PROVIDED ON THIS FURM CANNOT BE INTItODUCED
                                                                   .. _ . INTO      EVH)ENCEy;:
                                                                          .__.w. _._„~_~ ,._ __~.__
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
                                                                                                                                _


Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:



Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:



Will an interpreter be needed? NO
          If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

10/21/2020                                                                             /s/ALEXANDER N SCHACHTEL
Dated                                                                                                     Signed
